IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 23, 2008
                                     No. 07-60899
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

SAIROJ SHAUKATALI MOMIN

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A97 545 945


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       Sairoj Shaukatali Momin, a native and citizen of India, has filed a petition
for review of the Board of Immigration Appeals’ (BIA) order denying her
application for asylum and withholding of removal. Momin argues that she has
a well-founded fear of persecution as a Muslim and that a pattern or practice of
persecution exists in India against Muslims. Momin contends that the BIA’s
decision is not supported by substantial evidence.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60899

      When the BIA affirms without opinion, as it did here, this court reviews
the IJ’s decision. See Eduard v. Ashcroft, 379 F.3d 182, 186 (5th Cir. 2004). The
BIA’s factual findings are reviewed for substantial evidence. Id. Under the
substantial evidence standard, this court will affirm the BIA’s decision unless
the evidence compels a contrary conclusion. Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006).
      The record does not compel the conclusion that Momin has an objectively
reasonable fear of individualized persecution. See Tesfamichael v. Gonzales, 469
F.3d 109, 116 (5th Cir. 2006), cert. denied, 128 S. Ct. 353 (2007). Likewise,
Momin’s reliance on reports of violence against Muslims in the state of Gujarat
and on general statements that conflict exists between Hindus and Muslims in
India is not sufficient to compel the conclusion that a pattern or practice of
persecution exists in India against Muslims. See 8 C.F.R. § 208.13(b)(2)(iii);
Chen v. Gonzales, 470 F.3d at 1137-38. Momin cannot meet the more demanding
standard for withholding of removal given that she cannot satisfy the standard
for asylum. See Chen, 470 F.3d at 1138; see also 8 C.F.R. § 208.16(b)(2)(i)-(ii).
      The petition for review is DENIED.




                                        2